

117 HR 1670 IH: Abortion is Health Care Everywhere Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1670IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Schakowsky (for herself, Ms. Adams, Mr. Aguilar, Mr. Auchincloss, Ms. Barragán, Ms. Bass, Mr. Bera, Mr. Beyer, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Bowman, Mr. Brown, Ms. Brownley, Ms. Bush, Mr. Carbajal, Mr. Cárdenas, Mr. Carson, Mr. Cartwright, Mr. Case, Mr. Casten, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Crist, Mr. Crow, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeLauro, Ms. DelBene, Mr. Deutch, Mr. Doggett, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mrs. Fletcher, Mr. Foster, Ms. Lois Frankel of Florida, Mr. Gallego, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Gomez, Mr. Green of Texas, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Higgins of New York, Mr. Himes, Mr. Horsford, Mr. Huffman, Ms. Jackson Lee, Ms. Jacobs of California, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Johnson of Texas, Mr. Jones, Mr. Kahele, Ms. Kaptur, Mr. Keating, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mrs. Kirkpatrick, Mr. Krishnamoorthi, Ms. Kuster, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Leger Fernandez, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lieu, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Manning, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Newman, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Ms. Porter, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Ms. Ross, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Mr. Schiff, Ms. Schrier, Mr. David Scott of Georgia, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Takano, Ms. Titus, Ms. Tlaib, Mr. Torres of New York, Mrs. Trahan, Mr. Trone, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wexton, Ms. Wild, Ms. Williams of Georgia, Ms. Wilson of Florida, Mrs. Torres of California, Ms. Pressley, Ms. Lee of California, Ms. Speier, Ms. DeGette, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to authorize the use of funds for comprehensive reproductive health care services, and for other purposes.1.Short titleThis Act may be cited as the Abortion is Health Care Everywhere Act of 2021.2.FindingsCongress makes the following findings:(1)Abortion is a critical component of sexual and reproductive health care and should be accessible and affordable for all people. (2)All people have the right to make their own choices about their sexual and reproductive health, and to access quality and affordable sexual and reproductive health care. International agreements have recognized reproductive rights for over 25 years, and the 2015 Sustainable Development Goals reiterated the centrality of reproductive rights to gender equality. (3)Studies have repeatedly demonstrated that when people, including young women and adolescent girls, gender non-conforming individuals, and transgender men, are able to control their reproductive lives, there are enormous social and economic benefits—not just for the individual and their family, but for entire communities. Countries that prioritize reproductive health, rights, and justice and human rights are more likely to have better overall health throughout. (4)Health system cost is reduced when abortion is widely available and integrated with other types of health care. (5)Without access to safe abortion care, people risk their lives to end their pregnancies. At least 24,100 people in low- and middle-income countries die every year from complications from unsafe abortion.(6)Ninety-seven percent of unsafe abortions occur in developing countries in Africa, Asia, and Latin America. In low- and middle-income countries, the annual cost of post-abortion care for all who need it would be $4 billion. The majority of this cost is attributed to treating complications from abortions provided in unsafe conditions. (7)Restricting abortion does not reduce either the need for or number of abortions. Abortion rates are similar in countries where it is highly restricted by law and where it is broadly legal. (8)When abortions are performed in accordance with World Health Organization (WHO) guidelines and standards, there is minimal risk of severe complications or death.(9)As part of their commitment to prevent unsafe abortions and preventable deaths and ensure all people have access to comprehensive sexual and reproductive health care and can exercise their right to full control over their sexuality and reproduction, developing countries and donor governments must work collaboratively to deploy funding, align policies, and mobilize expertise to make safe abortion services available to those seeking to terminate pregnancies.(10)United States law restricting United States foreign assistance funding from being used to provide safe abortion services has the effect of harming people who seek to terminate their pregnancies in several ways, including by blocking access to services and erecting barriers to providers obtaining the training and equipment needed to deliver care to those in need.(11)Since section 104(f)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)(1)) (commonly referred to as the Helms amendment) was enacted in 1973, dozens of governments across the globe have liberalized abortion laws and policies.(12)In countries where the United States supports family planning and reproductive health care and in which abortion is legal on at least some grounds, support for safe abortion could avert over 19 million unsafe abortions and 17,000 maternal deaths each year.3.Statement of policyThe following shall be the policy of the United States Government:(1)Safe abortion is a critical component of comprehensive maternal and reproductive health care and should be included as part of foreign assistance programs funded by the United States Government.(2)Safe abortion is to be made widely available and integrated with other types of health care.(3)The United States Government should work to end unsafe abortion and promote safe abortion services by providing funding and collaborating with affected governments and service providers to provide training, commodities and equipment, and access to safe abortion services.4.Use of funds for comprehensive reproductive health care servicesSection 104 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b) is amended—(1)in subsection (f)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;(2)by redesignating subsection (g) as subsection (h); and(3)by inserting after subsection (f), as amended, the following:(g)Use of funds for comprehensive reproductive health care servicesNotwithstanding any other provision of law, funds made available to carry out this part may be used to provide comprehensive reproductive health care services, including abortion services, training, and equipment. .